Where an affidavit is made by an agent or attorney to obtain an at. tachment, he may swear to the amount claimed to be due according to his best knowledge and belief, but the ground of attachment must be sworn to positively, and the language used must be such as not to leave it doubtful whether this requirement has been complied with.*898(a.) Where, in. order to obtain an attachment for purchase money, an attorney at law made oath that the defendant, “to the best of his knowledge and belief, is indebted to the Guiser Manufacturing Company in the sum of eighty-three and dollars and interest thereon, from November 1st, 1882, at the rate of 8 per cent, the same being amount due on a note due November 1, 1882, given in part payment for a certain grain thresher or separator sold by said company to said Horn (defendant), known as the Empire Separator, made at Hagerstown, which separator'is now in possession of said Horn, said amount is for purchase money for said separator,” such affidavit was not sufficient.(6.) This case distinguished from the case of the Chronicle and Constitutionalist vs. Rowland (last term.)Judgment reversed.